        Case 1:14-cr-00107-RCL Document 1310 Filed 08/07/19 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 United States of America                          )
                                                   )
                                                   )
          v.                                                     Criminal No. 14-107 (RCL)
                                                   )
                                                   )
  Nicholas A. Slatten,                             )
                                                   )
                 Defendant.                        )


      DEFENDANT NICHOLAS A. SLATTEN’S SENTENCING MEMORANDUM

       Nicholas A. Slatten is a decorated Army veteran who risked his life time and again to

protect our Country. He has been imprisoned for nearly five years, and now faces a mandatory

life sentence after a civilian jury convicted him for his alleged role in a shooting incident that

occurred in an Iraqi war zone. Sentencing Mr. Slatten to die in prison would violate the Eighth

Amendment prohibition against cruel and unusual punishment under the unprecedented

circumstances of this case.

       This is no ordinary first-degree murder case involving a shooting in the relative calm and

safety of the United States. This incident occurred in the Red Zone of Baghdad, then the most

dangerous place in the world, during a period of intense and violent attacks against U.S. officials

and the contractors who protected them, when Mr. Slatten’s emergency rescue team was

responding to a car bomb attack in the vicinity of a U.S. diplomat they were charged with

protecting. Recognizing this context, when the government first charged Mr. Slatten in December

2008, it believed that voluntary manslaughter, which carries a statutory maximum of 15 years, was

the appropriate charge. See Indictment ¶ 5, United States v. Slough, No. 08-cr-360 (D.D.C. Dec.

4, 2007), ECF No. 1 (Count 1). Thereafter, it acknowledged that the evidence against Mr. Slatten

was relatively “weak.” 11/2/09 pm Hr’g Tr. at 71. When the government charged Mr. Slatten
        Case 1:14-cr-00107-RCL Document 1310 Filed 08/07/19 Page 2 of 8




again in October 2013, it again believed that manslaughter was the appropriate charge. See

Superseding Indictment ¶ 5, United States v. Slough, No. 08-cr-360 (D.D.C. Oct. 17, 2013), ECF

No. 304 (Count 1). Only after the manslaughter charge was dismissed as time-barred did the

government up the ante to first-degree murder, but it acknowledged that its evidence against Mr.

Slatten was the same as the evidence that justified only manslaughter charges. 5/12/14 Tr. at 6

(“[T]he evidence that [the government] expect[s] to submit, through testimony and otherwise, with

respect to Mr. Slatten’s new charges is substantially the same, if not identical, to what [the

government] had originally planned to do well before this turn of events.”). Before the most recent

trial, the government offered Mr. Slatten a plea to a manslaughter charge, with a sentencing range

of 5-10 years, but Mr. Slatten refused to admit to killing someone he did not kill. We all know

that Mr. Slatten did not shoot and kill Mr. Al-Rubia’y. The Court should impose a sentence of

time served while Mr. Slatten appeals his unconstitutional conviction.

I.     Imposition of a Life Sentence Would Violate the Eighth Amendment Prohibition
       Against Cruel and Unusual Punishment.

       The government’s decision to bring charges carrying mandatory minimum sentences based

on war zone shootings already has led to unconstitutional sentences in this case. See United States

v. Slatten, 865 F.3d 767, 820 (D.C. Cir. 2017) (vacating mandatory 30-year sentences of

defendants Slough, Heard, and Liberty as cruel and unusual punishment because their mandatory

nature deprived Court of opportunity to consider unique circumstances attendant to war zone

setting). The government’s decision to charge Mr. Slatten with first-degree murder—a decision

motivated by the fact that its own mistakes foreclosed a manslaughter charge—likewise will lead

to an unconstitutional result if the Court declines to conduct an individualized sentencing.

       Inherent in the Eighth Amendment’s prohibition against “cruel and unusual punishments,”

U.S. Const. Amend. VIII, is the principle that sentences “should be graduated and proportioned to


                                                 2
         Case 1:14-cr-00107-RCL Document 1310 Filed 08/07/19 Page 3 of 8




both the offender and the offense,” Miller v. Alabama, 567 U.S. 460, 469 (2012) (internal quotation

marks omitted); see also Graham v. Florida, 560 U.S. 48, 59 (2010); Solem v. Helm, 463 U.S. 277,

292 (1983). But see Harmelin v. Michigan, 501 U.S. 957, 997 (1991) (Kennedy, J. concurring in

part and concurring in the judgment) (describing the principle as “narrow”). Mandatory sentences

pose unique proportionality problems and may run afoul of the Eighth Amendment in a particular

case even if they are not categorically unconstitutional. See, e.g., Slatten, 431 F.3d at 811. “When

addressing an as-applied challenge [to a mandatory sentence], courts begin ‘by comparing the

gravity of the offense and the severity of the sentence’ based on ‘all of the circumstances of the

case.’” Id. (quoting Graham, 560 U.S. at 59, 60).

        As part of that analysis, the Court must consider Mr. Slatten as a complete person. See id.

at 815 (“[A] more prudent way to sentence would be to examine each defendant as an individual,

taking into account all of the mitigating factors typically considered by sentencing judges.”).

There is much to Mr. Slatten that supports departing from the mandatory minimum. The Court

should give weight to, among other things: Mr. Slatten’s decorated Army service, including two

tours of duty in Iraq, ECF No. 1302 at 14; GX9844; Ex. 1; his decision after leaving the Army to

continue risking his life protecting American diplomats, ECF No. 1302 at 6, 14; the respect he has

earned from his family, friends, and fellow soldiers and colleagues who know him best and who

have seen firsthand the extent of his sacrifice for his country, ECF No. 640-1 (sentencing letters);

the fact that he was a young man (23 years old) at the time of the Nisur Square incident, see ECF

No. 1302 at 3, 5; and that, before his arrest in this case, he had no criminal history at all, see id. at

11-13. During his nearly five-year period of incarceration, Mr. Slatten has been a model inmate.

He has no infractions and recently was moved to the minimum security ward of the Rappahannock

Regional Jail.



                                                   3
        Case 1:14-cr-00107-RCL Document 1310 Filed 08/07/19 Page 4 of 8




       The Court must also consider the gravity of the crime of conviction. Graham, 560 U.S. at

59. Nobody disputes that first-degree murder is a grave offense. But, as the D.C. Circuit’s review

of Mr. Slatten’s co-defendants’ sentences makes clear, the question is not whether a typical first-

degree murder conviction warrants a mandatory life sentence, but whether the circumstances of

this conviction—based on actions alleged to have occurred while the Raven 23 convoy was

responding to an emergency situation and locking down a busy intersection in the most dangerous

city in the world—warrant departure from the mandatory minimum. See Slatten, 865 F.3d at 815

(court must “truly account for the culpability” of the defendant “individually”); see also id. at 812

(noting the “unusual circumstances of this case”). The sequence of events that prompted the

government to bring a charge for first-degree murder that is (by its own admission) ill-suited to a

war-zone prosecution and to the facts, see 11/2/09 Hr’g Tr. at 71; ECF No. 122 at 2-3 (Govt.’s

Mot. for Clarification and/or Reconsideration (8/28/09)), further underscores that a life sentence

would be disproportionate. Imposition of a life sentence would result in unwarranted sentencing

disparities; similarly situated defendants have not received life sentences. The Court need look no

further than the cases of Mr. Slatten’s Raven 23 teammates for examples. Jimmy Watson received

immunity. 11/14/18 am Tr. at 1378-79; GX498A (Immunity Order). Jeremy Ridgeway served

approximately six and a half months in prison. 11/27/18 pm Tr. at 2655. Paul Slough, Dustin

Heard, and Evan Liberty were charged with manslaughter and weapons offenses. Slatten, 586

F.3d at 776-77. 1 The Court should also consider that—notwithstanding the subsequent enactment




1
  Other defendants charged in war zone shootings also received more lenient treatment. See, e.g.,
United States v. Schultz, 39 C.M.R. 133 (C.M.A. 1969) (sentencing defendant to a term of
imprisonment of twenty-five years for premeditated murder of a Vietnamese civilian during the
Vietnam War); Seth Robson, Army Reduces Soldier’s Murder Sentence, Stars & Stripes (Aug. 15,
2009) (soldiers sentenced to twenty years for premeditated murder of four Iraqi civilians); see also
United States v. Hutchinson, No. 200800393 (C.M.A. Jan. 29, 2018) (affirming sentence of less
                                                 4
         Case 1:14-cr-00107-RCL Document 1310 Filed 08/07/19 Page 5 of 8




of the Military Extraterritorial Jurisdiction Act—the federal murder statute was not designed to

sort war-zone killings into the most serious tier of homicides. See id. at 815 (holding that “the lack

of evidence Congress ever intended [a law predating MEJA] to apply against military employees

in a war zone” undermines deference owed to “Congress’s determinations regarding the

punishments for crimes”). And the Court should consider the powerful evidence of Mr. Slatten’s

innocence. See ECF Nos. 1218, 1264.

       Finally, the Court must consider the severity of the sentence. The Supreme Court has

recognized that life sentences without the possibility of release “share some characteristics with

death sentences that are shared by no other sentences,” and that “[i]mprisoning an offender until

he dies alters the remainder of his life by a forfeiture that is irrevocable.” Miller, 567 U.S. at 474-

75 (internal quotation marks omitted). In meting out this most severe of sentences, the Court

should consider the circumstances of the case and, because those circumstances warrant departure

here, impose a sentence of time served.

II.    THE COURT SHOULD NOT IMPOSE A FINE OR RESTITUTION.

       If the Court imposes a significant term of imprisonment, that sentence is sufficiently

punitive such that a fine is not necessary “to reflect the seriousness of the offense . . . to promote

respect for the law, to provide just punishment and to afford adequate deterrence.” U.S. Sentencing

Guidelines Manual, § 5E1.2 (d)(1) (U.S. Sentencing Comm’n 2018).

       To date, neither the Presentence Investigation Report nor the government has provided any

information, proposal, or evidentiary basis for restitution. Mr. Slatten, therefore, reserves any

objections to the amount of restitution until the information necessary to support such an order is



than eight years for murder conviction based on killing that occurred during a counter-insurgency
raid).

                                                  5
        Case 1:14-cr-00107-RCL Document 1310 Filed 08/07/19 Page 6 of 8




made available. See United States v. Monzel, 746 F. Supp. 2d 76, 89 (D.D.C. 2010) (“Due process

and fairness do require ‘that a defendant be afforded a meaningful opportunity to rebut any

information presented to the court for consideration on sentencing.’”) (quoting United States v.

Fogel, 829 F.2d 77, 91 (D.C. Cir. 1987)).

       Mr. Slatten requests that any order imposing a fine or restitution be stayed pending the

outcome of his appeal. See Fed. R. Crim. P. 38(e).

                                       CONCLUSION

       For the reasons set forth above, Mr. Slatten respectfully requests that the Court impose a

sentence of time served. If the Court imposes an additional period of incarceration, he requests

that the Court recommend that the BOP waive any public safety factor which may be applied and

house him in a low to medium security facility, or in the alternative that he be housed at USP

Coleman II.




                                               6
      Case 1:14-cr-00107-RCL Document 1310 Filed 08/07/19 Page 7 of 8




                                         Respectfully submitted,

                                         /s/ Amy Mason Saharia
August 7, 2019                           Dane Butswinkas (DC Bar No. 425056)
                                         Barry Simon (DC Bar No. 245209)
                                         Tobin Romero (DC Bar No. 461273)
                                         Simon Latcovich (DC Bar No. 980319)
                                         Amy Mason Saharia (DC Bar No. 981644)
                                         Krystal Commons (DC Bar No. 987768)
                                         WILLIAMS AND CONNOLLY LLP
                                         725 Twelfth Street, N.W.
                                         Washington, DC 20005
                                         Telephone: (202) 434-5000
                                         Facsimile: (202) 434-5029

                                         Attorneys for Defendant Nicholas A. Slatten




                                     7
        Case 1:14-cr-00107-RCL Document 1310 Filed 08/07/19 Page 8 of 8




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 7, 2019, a copy of this filing was delivered via ECF on all

counsel of record.


                                                    /s/ Amy Mason Saharia
                                                    Amy Mason Saharia
